DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Applicant’s reply dated 08 February 2021 to the previous Office action dated 31 December 2020 is acknowledged.  Claims 1-20 are pending in the application.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-12) in the reply filed on 08 February 2021 is acknowledged.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08 February 2021.
Applicant’s election without traverse of macromonomer species poly(epsiloncaprolactone) in the reply filed on 08 February 2021 is acknowledged.
Applicant’s election without traverse of initiator system species benzoyl peroxide and N-phenyldiethanolamine in the reply filed on 08 February 2021 is acknowledged.
Claims 1-12 are under current examination.

Drawings
The drawings are objected to because Figs. 1-3 contain color without a petition as discussed below; the figures contain letters/numbers/characters that do not measure at least 0.32 cm (1/8 inch) in height as required per 37 CFR 1.84(p)(3); and the figures contain lines/letters/numbers that are not well-defined (i.e., fuzzy) to permit adequate reproduction per 37 CFR 1.84(i) (see figures in patent application publication US 2020/0163884 A1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color 
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogunwuyi et al. (Pharmazie; vol. 70; pages 165-176; 2015).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogunwuyi et al.

Regarding claim 9, the disclosed macromonomer concentration range overlaps the claimed macromonomer concentration range, and a prima facie case of obviousness exists where disclosed and claimed ranges overlap per MPEP 2144.05(I).
Regarding claims 10-12, although Ogunwuyi et al. does not disclose the claimed concentration ranges, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the nanoparticle size by varying the concentrations of stabilizer, initiator system, and/or crosslinker in the method of Ogunwuyi et al. as discussed above through routine experimentation with a reasonable expectation of success, per MPEP 2144.05(II), given .

Claims 1-7 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogunwuyi et al. as applied to claims 1-2, 4-7, and 9-12 above, and further in view of Puri et al. (Pharmaceutical Nanotechnology; vol. 5; no. 1; pages 44-66; 01 March 2017).
Ogunwuyi et al. is relied upon as discussed above.
Although Ogunwuyi et al. discloses crosslinker MANHOMA, Ogunwuyi et al. does not disclose the crosslinker as in claim 3.
Puri et al. discloses polymeric nanoparticles fabricated by dispersion polymerization for delivery of bioactive agents (title) wherein crosslinker can make nanoparticles pH-responsive such as di(2-methacryloyloxyethoxy)-[2,4-dimethoxyphenyl]methane crosslinker and pH-responsive nanoparticles are especially suitable for the delivery of anticancer drugs (abstract).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ogunwuyi et al. and Puri et al. by substituting the di(2-methacryloyloxyethoxy)-[2,4-dimethoxyphenyl]methane crosslinker of Puri et al. for the crosslinker in the method of Ogunwuyi et al. as discussed above, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to make such nanoparticles pH-responsive such .

Claims 1-2 and 4-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogunwuyi et al. as applied to claims 1-2, 4-7, and 9-12 above, and further in view of Shieh et al. (US 2013/0336889 A1; published 19 December 2013).
Ogunwuyi et al. is relied upon as discussed above.
Although Ogunwuyi et al. discloses bioactive agents such as docetaxel, Ogunwuyi et al. does not disclose paclitaxel and tanespimycin (17-AAG) as in claim 8.
Shieh et al. discloses polymeric nanoparticles for treating tumors (title; abstract) wherein anti-cancer drugs therein include paclitaxel, 17-AAG, docetaxel, and combinations thereof (claim 13).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ogunwuyi et al. and Shieh et al. by substituting a combination of paclitaxel and tanespimycin (17-AAG) as suggested by Shieh et al. for the docetaxel bioactive agent in the method of Ogunwuyi et al. as discussed above, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to make suitable anti-cancer nanoparticles given that it is prima facie obvious to substitute and combine equivalents known for the same purpose per MPEP 2144.06, and given that Shieh et al. teaches that paclitaxel, 17-AAG, docetaxel, and combinations thereof are all anti-cancer agents 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 and 4-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,675,556.
Although the claims at issue are not identical, they are not patentably distinct from each other because the macromonomers of the ‘556 claims encompass PCL and PEG as in the instant claims.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473.  The examiner can normally be reached on Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617